Citation Nr: 0424212	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 17, 1996, 
for the award of a 100 percent evaluation for bipolar 
disorder with major depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1987 to 
July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which assigned a 100 percent evaluation for bipolar 
disorder with major depression effective December 17, 1996.  
The veteran disagreed with the assigned effective date and 
subsequently perfected this appeal.

In May 2001, the Board concluded that the criteria for an 
effective date prior to December 17, 1996, for the award of 
an evaluation greater than 10 percent for bipolar disorder 
with major depression were not met, and denied an earlier 
effective date for the 100 percent evaluation.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The parties subsequently filed 
a Joint Motion for Remand and to Stay Proceedings.  By Order 
dated in February 2003, the Court vacated the Board's May 
2001 decision and remanded the matter for readjudication 
consistent with the motion.  

In October 2003, the Board remanded this case for further 
development.  In May 2004, the RO issued a supplemental 
statement of the case (SSOC), which continued the denial of 
an earlier effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was totally disabled in the one 
year prior to his December 17, 1996 informal claim for 
increase, and that the 100 percent evaluation should have 
been awarded effective December 17, 1995.  

Pursuant to the Joint Motion, the parties agreed that a 
remand was necessary in order to ensure that the notice 
provisions of 38 U.S.C.A. § 5103(a) were satisfied.  

By letter dated in January 2004, the RO notified the veteran 
that VA was responsible for getting VA examination reports 
and VA treatment reports and would make reasonable efforts to 
get any evidence the veteran informed them of, provided an 
appropriate release was provided.  Regarding what the 
evidence must show to substantiate his claim, the RO advised 
the veteran that "[t]he evidence must support your claim for 
entitlement for an earlier effective date than December 17, 
1996."  

In July 2004, the veteran's attorney submitted additional 
argument contending that the January 2004 notice did not 
contain the required content set out in either 38 U.S.C.A. 
§ 5103(a) or 38 C.F.R. § 3.159(b).  On review, the Board 
finds that this case must again be remanded for content 
complying notice.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Notice pursuant to the VCAA should 
include:

(a) The information and evidence 
necessary to substantiate the veteran's 
claim for an earlier effective date, 
e.g., evidence showing that it was 
factually ascertainable that he met or 
more nearly approximated the criteria for 
an increased evaluation in the one-year 
period prior to his December 17, 1996 
informal claim for increase.  With 
respect to the applicable rating 
criteria, the veteran should be notified 
that the regulations pertaining to the 
evaluation of psychiatric disabilities 
were revised effective November 7, 1996 
and he should be advised of both the 
former and amended regulations;  

(b) The information and evidence the 
veteran is responsible for providing;  

(c) The information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of a 
Federal department or agency and will 
make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an effective date prior to 
December 17, 1996, for a 100 percent 
evaluation for bipolar disorder with 
major depression.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




